 Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 1 of 10 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                     CASE NO.

MICHAEL KEEVER, individually, and
as the class representative of others
similarly situated,

       Plaintiff,
vs.

BELLE VISTA BLUFFS, INC.
a Florida Registered Corporation, and

BEVERLY C. MACKIN, individually.

      Defendants.
__________________________________________________/


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       The Plaintiff, MICHAEL KEEVER, individually, and as class representative of others

similarly situated (herein after referred to as "KEEVER"), by and through his undersigned

counsel, sues BELLE VISTA BLUFFS, INC. a Florida Corporation, and BEVERLY C.

MACKIN, individually (collectively referred to as "Defendants") for violations of the minimum

wage and overtime provisions of the Fair Labor Standards Act ("FLSA") 29 USC § 206 and §207

and states as follows:

                               PRELIMINARY STATEMENT

       1.      The Plaintiff brings this action for violations of the FLSA § 206 for failure to pay

               minimum wage compensation and §207 for failure to pay overtime compensation

               at one and one half the normal rate of pay for all hours worked in excess of forty

               (40) hours per work week.
Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 2 of 10 PageID 2




    2.    Defendants unlawfully misclassified Plaintiff KEEVER as an exempt employee to

          avoid compensating him minimum wages and overtime.

    3.    Defendants failed to pay Plaintiff in accordance with the FLSA.

    4.    Specifically, Plaintiff was not paid minimum wages for all hours worked and was

          not paid overtime at one and one half regular hourly pay for all hours worked in

          excess of 40 hours per work week.

    5.    Plaintiff was not paid the salary basis minimum that meets the definition of exempt

          under the FLSA.

    6.    In this pleading, "Defendants", means the named Defendants, BELLE VISTA

          BLUFFS, INC. and BEVERLY C. MACKIN, individually, and other

          corporation, organization, or entity responsible for the employment practices

          complained of herein (discovery may reveal additional Defendants that should be

          included).

    7.    The allegations in this pleading are made without any admission that, as to any

          particular allegation, Plaintiff bears the burden of pleading, proof, or persuasion.

    8.    Plaintiff reserves all rights to plead in the alternative.

                         PARTIES, JURISDICTION AND VENUE

    9.    This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to

          28 USC §§ 1331 and 1337 and 29 USC § 216(b), because this action involves a

          federal question under the Fair Labor Standards Act.

    10.   The Court has supplemental jurisdiction with respect to claims arising under state

          law pursuant to 28 USC § 1367.




                                                                                  Page 2 of 10
Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 3 of 10 PageID 3




    11.   Venue is proper in the District Court, because Defendants operate substantial

          business in Middle District of Florida. Furthermore, the damages complained of

          occurred in Middle District of Florida at the Defendants' place of business located

          in the Middle District of Florida.

    12.   Plaintiff is a resident of Middle District of Florida and was employed by Defendants

          as a medical technician/caregiver from approximately September 25, 2019 until

          present.

    13.   At all times relevant to this action, Plaintiff has been an employee within the

          meaning of 29 USC § 203(e)(I).

    14.    Defendant, BEVERLY C. MACKIN, is a Florida resident and/or individual who

          conducts business in the State of Florida. She is the sole shareholder of BELLE

          VISTA BLUFFS, INC. She created and directed the pay practices and controlled

          and directed the work of Plaintiff. BEVERLY C. MACKIN is also an officer and

          manager of Defendant, BELLE VISTA BLUFFS, INC., thus making her an

          employer within the meaning of the FLSA. See In Re: Van Diepen, P.A., 236 F.

          App'x 498, 12 Wage & Hour Cas. 2d (BNA) 1358 (11th Cir. 2007) (allowing

          individual liability).

    15.   The FLSA defines "employer" as any "person" acting directly or indirectly in the

          interests of an employer in relation to an employee. 29 USC § 203(d). See also

          Boucher v. Shaw, 572 Fed. 3d 1087, 1090 (9th Cir. 2009) (the definition of

          "employer" under the Fair Labor Standards Act (FLSA) is not limited by the

          common law concept of "employer", but is to be given an expansive interpretation

          in order to effectuate the FLSA's broad remedial purposes).



                                                                                 Page 3 of 10
Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 4 of 10 PageID 4




    16.   Defendant, BELLE VISTA BLUFFS, INC., is a Florida Corporation with its

          principal address at 1138 Rosemary Dr., Largo, FL 33770 and may be served

          through its registered agent for service of process, BEVERLY C. MACKIN, at

          1138 Rosemary Dr., Largo, FL 33770.

    17.   At all times material hereto, BELLE VISTA BLUFFS, INC. was an "enterprise

          engaged in commerce" within the meaning of the FLSA.

    18.   At all times material hereto, BELLE VISTA BLUFFS, INC. was the "employer"

          of Plaintiff within the meaning of the FLSA, 29 USC § 203.

    19.   This action is brought under the FLSA to recover from Defendants unpaid overtime

          wages, unpaid minimum wages, monies due and owing, liquidated damages, and

          reasonable attorneys' fees and costs.

    20.   All conditions precedent to the filing of this action have been performed.

                            GENERAL ALLEGATIONS

    21.   Plaintiff KEEVER was employed by Defendants as a medical technician/caregiver

          from approximately September 25, 2019 until present.

    22.   Plaintiff’s job duties as a medical technician/caregiver included dressing,

          showering, transferring, cleaning, monitoring, distribute medication, and cooking

          for residents, along with all other activities so directed by BELLE VISTA

          BLUFFS, INC. and its officers and agents.

    23.   At all times relevant, Plaintiff was supervised by BELLE VISTA BLUFFS, INC’s

          officers and agents and did not have the right to independent operations or decision

          making.

    24.   Defendants further agreed to pay Plaintiff $12.00 per hour for work performed.



                                                                                 Page 4 of 10
Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 5 of 10 PageID 5




    25.   Defendants' failure to properly pay Plaintiff was a willful violation of the FLSA.

    26.   Defendants have no good faith basis for failing to pay Plaintiff appropriately, nor

          for failing to pay the appropriate overtime.

    27.   Plaintiff’s actual payment from Defendants did not amount to minimum wage as

          required by FLSA.

    28.   Defendants have no good faith basis for failing to pay Plaintiff appropriately nor

          for failing to pay the appropriate minimum wages due.

    29.   Defendants, as business owners, are fully aware of the minimum hourly pay,

          overtime, and classification of individuals performing work for the Defendants.

    30.   Plaintiff does not have the authority to hire, fire, or discipline other employees.

    31.   Plaintiff is a non-exempt employee whose duties dictate the same; his job duties do

          not involve the use of discretion in the performance of his job.

    32.   Plaintiff’s position is subject to the FLSA wage provisions.

    33.   Defendants compensated KEEVER at a rate of $12.00 per hour for hourly work on

          the clock, but they required him to clock out after a certain time and did not pay

          any regular wages for hours worked off the clock or one and one half times regular

          wages for overtime hours worked by the Plaintiff in excess of 40 hours per work

          week.

    34.   Plaintiff complained to Defendants regarding their unlawful pay practices.


                           COUNT I
     VIOLATION OF MINIMUM WAGE PROVISIONS OF THE FLSA § 206

    35.   Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through

          34 as if fully set forth herein.



                                                                                   Page 5 of 10
Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 6 of 10 PageID 6




    36.   KEEVER was an employee of Defendants within the meaning of 29 USC

          § 203(e)(1).

    37.   Defendants are employers within the meaning of 29 USC § 203(d).

    38.   The minimum wage provisions set forth in FLSA § 206 apply to Defendants, who

          engaged in commerce under the definition of the FLSA.

    39.   During the relevant time period, KEEVER was not paid minimum wage

          compensation for all of the hours he worked for Defendants.

    40.   During the relevant time period, Defendants required KEEVER, a non-exempt

          employee under the FLSA, to work and compensated him less than the minimum

          hourly wage.

    41.   Defendants are, or should have been, aware of FLSA's minimum wage

          requirements, its provisions and exemptions, and know, or should have known,

          that withholding wages from KEEVER constituted a willful violation of the

          FLSA.

    42.   Therefore, Defendants willfully and intentionally engage in a pattern and practice

          of violating the minimum wage provisions of the FLSA by refusing to pay

          KEEVER a minimum hourly wage for all hours worked.

    43.   Defendants cannot show in good faith reliance upon any factor or law for failing

          to pay the lawful minimum hourly rate of pay for all hours worked by KEEVER.

    44.   Evidence reflecting the precise number of hours worked by KEEVER is in the

          possession of Defendants. If these records are unavailable, KEEVER may

          establish the hours he worked solely by his testimony, and the burden of

          overcoming such testimony shifts to the employer. See Anderson v. Mount



                                                                                Page 6 of 10
 Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 7 of 10 PageID 7




               Clemens Pottery Company, 328 US 680 (1946).

       45.     KEEVER is entitled to a minimum hourly rate for each hour worked.

       46.     As a direct result of Defendants’ violation of the FLSA, KEEVER suffered

               damages by being denied minimum wages in accordance with Section 206 and

               Section 216(b) of the FLSA in addition to the damages associated with the loss of

               his Social Security and employer contributions to Social Security benefits.

       47.     Defendants have not made a good faith effort to comply with the FLSA with

               respect to its compensation of KEEVER.

       WHEREFORE, Plaintiff, MICHAEL KEEVER, individually, and as class

representative of others similarly situated, requests this Honorable Court to:

       A.      Order Defendants to pay an award of damages to fully compensate KEEVER for

               minimum hourly wages and other compensation to which he is entitled;

       B.      Order Defendants to pay liquidated damages;

       C.      Order Defendants to pay prejudgment interest on all sums due KEEVER;

       D.      Order Defendants to pay compensatory damages allowable at law;

       E.      Order Defendants to pay an award of attorney's fees pursuant to 29 USC § 216(b)

               and grant such further relief as the court deems just, necessary, and proper.


                                   COUNT II
               VIOLATION OF OVERTIME PROVISIONS OF THE FLSA (§ 207)

       48.     Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through 34

               as if fully set forth herein.

       49.     Plaintiff was an employee of Defendants within the meaning of 29 USC

               § 203(e)(1).



                                                                                       Page 7 of 10
Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 8 of 10 PageID 8




    50.   Defendants are employers within the meaning of 29 USC § 203(d).

    51.   The overtime wage provisions set forth in FLSA § 207 apply to Defendants, who

          engaged in commerce under the definition of the FLSA.

    52.   During the relevant time period, Plaintiff was not paid overtime compensation for

          all hours worked in excess of forty (40) hours per week.

    53.   During the relevant time period, Defendants required Plaintiff, a non-exempt

          employee under the FLSA, to regularly work in excess of forty (40) hours per week

          without payment of overtime.

    54.   Defendants are, or should have been, aware of FLSA's overtime calculations, its

          provisions and exemptions, and know, or should have known, that withholding

          wages from Plaintiff constituted a willful violation of the FLSA.

    55.   Therefore, Defendants willfully and intentionally engaged in a pattern and practice

          of violating the overtime provisions of the FLSA by refusing to pay overtime to

          Plaintiff for all hours worked in excess of forty (40) hours per week.

    56.   Defendants cannot show in good faith reliance upon any factor or law for failing to

          pay overtime compensation at a rate of one- and one-half times Plaintiff’s ordinary

          rate of pay.

    57.   Evidence reflecting the precise number of overtime hours worked by Plaintiff is in

          the possession of Defendants. If these records are unavailable, Plaintiff may

          establish the hours he worked solely by his testimony, and the burden of

          overcoming such testimony shifts to the employer.          See Anderson v. Mount

          Clemens Pottery Company. 328 US 680 (1946).




                                                                                   Page 8 of 10
 Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 9 of 10 PageID 9




       58.     Plaintiff is entitled to time and one-half of his regular hourly rate for each hour

               worked in excess of forty (40) hours per work week.

       59.     As a direct result of Defendants' violation of the FLSA, Plaintiff suffered damages

               by being denied overtime wages in accordance with Section 207 and Section 216(b)

               of the FLSA, in addition to the damages associated with the loss of his Social

               Security and employer contributions to Social Security benefits.

       60.     Defendants have not made a good faith effort to comply with the FLSA with respect

               to their compensation of Plaintiff.

       WHEREFORE, Plaintiff, MICHAEL KEEVER, individually, and as class

representative of others similarly situated, requests this Honorable Court to:

       A.      Order Defendants to pay an award of damages to fully compensate KEEVER for

       overtime wages and other compensation to which he is entitled;

       B.      Order Defendants to pay liquidated damages;

       C.      Order Defendants to pay pre-judgment interest on all sums due Plaintiff;

       D.      Order Defendants to pay compensatory damages allowable at law;

       E.      Order Defendants to pay an award of attorney's fees pursuant to 29 USC § 216(b)

and grant such further relief as the court deems just, necessary, and proper.




                                                                                     Page 9 of 10
Case 8:20-cv-00050-SCB-JSS Document 1 Filed 01/08/20 Page 10 of 10 PageID 10




                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this Complaint and on all issues so triable.



       WHEREFORE, the Plaintiff, MICHAEL KEEVER, individually and as the class

representative of others similarly situated, demands judgment for damages, including punitive

damages, against the Defendants, BELLE VISTA BLUFFS, INC. and BEVERLY C.

MACKIN, together with such other and further relief as this Honorable Court deems necessary

and appropriate.

Dated this: January 8, 2020



                                               TRAGOS, SARTES & TRAGOS, PLLC

                                                 /s/ Peter A. Sartes, MBA/JD

                                               Peter A. Sartes, MBA/JD
                                               Florida Bar Number: 0582905
                                               Email: peter@greeklaw.com

                                                /s/ Peter L. Tragos, Esq.

                                               Peter L. Tragos, Esq.
                                               Florida Bar Number 106744
                                               Email: petertragos@greeklaw.com

                                               601 Cleveland St Suite 800
                                               Clearwater, FL 33755
                                               Telephone: (727) 441-9030
                                               Fax: (727) 441-9254
                                               Secondary E-Mail: patrick@greeklaw.com




                                                                                          Page 10 of 10
